June 20, 1974


The Honorable Homer R. Taylor                   Opinion No; H-    331
County Attorney
Wharton County Courthouse                       Re:   The monetary jurisdictional
Wharton, Texas 77488                                  limits of the Court of
                                                      Domestic Relations of
                                                      Wharton County. Article
Dear Mr.   Taylor:                                    2338-23.   V. T. C.S.

  .~You have requested our opinion on tbe following question

        In cases, civil in nature, what are the juris-
      . dictional monetary limits of the Court of
        Domestic Relations of Wharton County, Texas?

     Your question apparently is limited to original jurisdiction    and we so
limit this opinion.

    The Court of Domestic Relations of Wharton County was created in 1973
by Acts 1973, 63rd Leg., ch. 201, p-451 (Art. 2338-23,   V. T. C. S. ). Such
courts are established by the Legislature under authority of Article 5,
Sec. 1 of the Constitution. Jordan v. Crudgington, 231 S.W.2d 641 (Tex.
1950).

    The jurisdiction of the court is set out in Sets. 3 and 7. Article 2338-23,
V. T. C. S. Section 3 gives the court special jurisdiction concurrent with
the district and county courts in Wharton County ins domestic relations
matters.    See Attorney General Opinion H-300 (1974).

   Section 7 gives the new Court additional general jurisdiction corres-
ponding to that of the county court in civil and criminal matters:

            As additional concurrent jurisdiction, the Court
        of Domestic Relations of Wharton County has original
        and concurrent jurisdiction with the County Court of




                                  p. 1533
         The Honorable Homer R. Taylor,       page 2    (H-331)




                          Wharton County in all matters and causes. civil
                          and criminal, ‘original and appellate, over which,
                          by the general laws and the constit&on        of this
                          state,. county courts have’jurisdiction,     except
                          the executive functions of the county judge as a
                          member of the commissioners         court, board of         ~’
                          equalization,  budget officer. and other execu- ’
_ . _. .- . .. ::.: ‘.:.- tive and administrative functions.
              ..
            Y -It wo$d.initially         appear that this section gives the Court of Domestic
        _:Relatlons .of Wharton County the same civil jurisdiction as that of the
           constitntional c.ounty’court, which is exclusive jurisdiction in cases where
           the matter in controversy is $200 to $500, and. concurrent jurisdiction
          with the district court in cases involving $500 to $1,000.            Texas Consti-
           tution. Article 5, Sec. 16.
                                            : .~ ,, i  . ...I     .. .   _
             However, in 1971 the Legislature enacted Article 1970a, V. T. C. S.,
         ‘whichproyides: : 7. ” -.; :      .~?_.


                 .-  All county courts at law, county civil courts,-.and
                 other statutory courts exercising civil jurisdiction
                 corresponding to the constihtional jurisdiction of the
   -~.
     -    . .   .county court in civil cases shall have jurisdiction con-
                 current with that of the district -court when the matter
                 in controversy shall exceed in value Five’Hundred
                 Dollars ($500) and shall not exceed Five Thousand
                 Dollars ($5,000) exclusive of interest.    (Emphasis
                 added)

          .-. The Court of Domestic Relations of Wharton County is a statutory
         court; it has.civil jurisdiction corresponding to the constitutional juris-
         diction of the county court in civil cases , and therefore falls precisely
         within the purview of Article 1970a which extends the monetary juris-
         diction of such courts to $5,OGO. See Amigo Helicopters,       Inc. v.
         Jones, 488 S.W.2d 473 .(Tex. Civ. App., Houston [ 14th Dist. } 1972, no
         writ); Attorney General Opinion No. M-IO97 (1972).

              It is a well settled rcle of statotory interpretation that statutes
          dealing with the same general subject, even though they contain no
          references to one another and were passed in.different legislative
          sessions,   are considered in pari materia, i. e., are goverred by a
The Honorable Homer R. Taylor,        page 3   (H-331)




single spirit and policy and are to be construed harmoniously together.
State v. Dyer. 200 S.W.2d 813 (Tex. 1947).   Reading Article 1970a and
Sec. 7 of Article 2338-23 together and in harmony, it is our opinion
that the Court of Domestic Relations of Wharton County has a mone-
tary jurisdiction of from $200 to $5,000 in civil cases.

                            SUMMARY

              The Court of Domestic Relations of Wharton County
          has jurisdiction in civil cases where the matter in con-
          troversy is at least $200 but not more than $5,000.

                                         Very truly yours,




                                         Attorney General of Texas

APP       OVED:
      A




 DAVID M. KENDALL,         Chairman
 Opinion Co-ittee




                                       p. 1535